                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS


BRUHN NEWTECH, INC., et al.,

               Plaintiffs,
                                                       No. 16-783 C
       v.
                                                       Senior Judge Marian Blank Horn
THE UNITED STATES,

               Defendant.


            JOINT STATEMENT OF UNSEALED FILINGS ON THE DOCKET

        Pursuant to the Court Order of January 17, 2019 (ECF 113), Defendant the United States

(the Government); Plaintiff Bruhn NewTech, Inc. (BNT-US); and Plaintiff Bruhn NewTech, A/S

(BNT-Denmark) (collectively, the Parties) hereby submit their Joint Statement of Unsealed

Filings on the Docket.

       The Court directed the parties to indicate whether any unsealed filings on the docket

should be sealed pursuant to the Second Revised Protective Order (ECF 52-1). The Parties have

reviewed the unsealed electronic filings on the docket, and have determined that no unsealed

filings should be sealed.

                                          Respectfully submitted,

January 22, 2019
                                          _s/ Steven J. Lewicky*_________________
                                          STEVEN J. LEWICKY
                                          Lewicky, O’Connor, Hunt & Meiser, LLC
                                          8115 Maple Lawn Blvd., Suite 175
                                          Fulton, MD 20759
                                          (410) 489-1996 (Office)
                                          (443) 283-4056 (Facsimile)
                                          slewicky@lohmlaw.com
                                          Attorney for Plaintiffs

                                          *electronically signed with permission

                                             -1-
January 22, 2019         JOSEPH H. HUNT
                         Assistant Attorney General

                         GARY L. HAUSKEN
                         Director


                         _s/ Scott Bolden_________
Of Counsel:              SCOTT BOLDEN
NICHOLAS KIM             Deputy Director
CARRIE ROSATO            Commercial Litigation Branch
Department of Justice    Civil Division
                         Department of Justice
ARTHUR SAMORA            Washington, DC 20530
Department of the Navy   Email:         Scott.Bolden@USDOJ.gov
                         Telephone:     (202) 307-0262
                         Facsimile:     (202) 307-0345




                           -2-
